— Order, Supreme Court, Bronx County, entered June 9, 1975, denying the defendants’ motion for summary judgment dismissing the complaint, unanimously modified, on the law, to dismiss the complaint as to the defendants Alan J. Patricof, Jack Nessel, Aaron Latham, Nancy New-house, Dorothy Seiberling and Elizabeth Smith Crow, and otherwise affirmed for the reasons set forth in the opinion by John C. Leonforte at Trial Term, without costs and without disbursements. In this defamation action, the motion for summary judgment is granted as to those defendants above named because their sworn statement that they were not in any way involved with the article in question is uncontroverted. The plaintiff seems to have taken the names of these defendants from the masthead of New York Magazine although they were not otherwise involved. Concur — Markewich, J. P., Kupferman, Tilzer, Lane and Yesawich, JJ.